Name: Commission Regulation (EEC) No 3269/85 of 21 November 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /32 Official Journal of the European Communities 22. 11 . 85 COMMISSION REGULATION (EEC) No 3269/85 of 21 November 1985 fixing the amount of the subsidy on oil seeds proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3196/85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article ' 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for November, December 1985, January, February, March and April 1986 for colza and rape seed will , however, be confirmed or replaced as from 22 November 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for December 1985, January, February, March and April 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 22 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 137, 27 . 5 . 1985, p. 1 . Is) OJ No L 167, 25 . 7 . 1972, p. 9 . I6) OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 277, 17 . 10 . 1985, p. 18 . (8) OT No L 301 , 15 . 11 . 1985, p. 40 . (9) OJ No L 266, 28 . 9 . 1983, p . 1 . 22. 11 . 85 Official Journal of the European Communities No L 311 /33 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 25,819 26,339 25,176 25,696 24,886 25,406 2. Final aids (') II Il Seeds harvested and processed in : \ l  Federal Republic of Germany (DM) 63,09 64,33 61,69 63,08 61,24 62,97  Netherlands (Fl) 71,08 72,48 69,48 71,04 68,98 70,86  BLEU (Bfrs/Lfrs) 1 198,31 1 222,44 1 168,46 1 191,67 1 154,02 1 170,78  France (FF) 178,43 182,07 173,39 - 176,35 170,48 174,13  Denmark (Dkr) 217,27 221,64 211,86 216,23 209,41 213,27  Ireland ( £ Irl) 19,367 19,757 18,881 19,228 18,618 18,897  United Kingdom ( £) 15,951 16,273 15,552 15,874 15,371 15,523  Italy (Lit) 36 572 37 340 35 301 35 893 34 570 35 118  Greece (Dr) 1 899,88 1 953,10 1 777,65 1 830,87 1 703,38 1 756,60 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 30,745 31,360 32,442 33,319 33,815 2. Final aids Il\ Seeds harvested and processed in : \  Federal Republic of Germany (DM) 75,22 76,69 79,26 81,50 82,70  Netherlands (Fl) 84,76 86,41 89,28 91,80 93,14  BLEU (Bfrs/Lfrs) 1 426,93 1 455,47 1 505,69 1 545,33 1 568,35  France (FF) 212,32 216,62 223,83 229,23 232,68  Denmark (Dkr) 258,72 263,89 273,00 280,38 284,55  Ireland ( £ Irl) 23,062 23,523 24,331 24,940 25,311  United Kingdom ( £) 18,993 19,374 20,044 20,586 20,893  Italy (Lit) 43 438 44 347 45 772 46 889 47 614  Greece (Dr) 2 213,48 2 276,43 2 402,82 2 501,36 2 548,13 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,208460 2,202080 2,195940 2,189820 2,189820 2,171570 Fl 2,485590 2,481150 2,476570 2,472120 2,472120 2,458380 Bfrs/Lfrs 44,601000 44,617200 44,625800 44,636300 44,636300 44,634700 FF 6,730790 6,736940 6,744530 6,752980 6,752980 6,796810 Dkr 7,981910 7,987410 7,995330 8,001310 8,001310 8,007350 £ Irl 0,713854 0,714952 0,716220 0,717574 0,717574 0,721412 £ 0,592552 0,594233 0,595865 0,597473 0,597473 0,601297 Lit 1 492,12 1 499,47 1 506,14 1 512,62 1 512,62 1 530,40 Dr 129,86840 129,89370 129,90040 129,90340 129,90340 129,835700